Beck, J.
In several of the extracts from the charge to the jury, which were criticised in the motion for a new trial, there are palpable inaccuracies; but the instructions which the court gave upon the controlling issues in the case were substantially correct; and there being evi*617dence to support tlie verdict, this court will not interfere with the judgment of the court below refusing a new trial. •
March 13, 1917.
Equitable petition. Before Judge Eite. Dade superior court. July 34, 1916.
Payne & Hale, for plaintiff in error.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.